DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 March 2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 10, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over applicant’s admitted prior art (hereafter AAPI) in view of Aoyama et al. (US 2016/0253024), and further in view of Tsai et al. (US 2017/0017338).
Regarding claim 1:

Applicant's admitted prior art discloses:
 
A touch display panel, comprising: 
a substrate (Fig. 1a: 10), 
a buffer layer (Fig. 1a: 20), 
a first metal layer (Fig. 1a: 21), 
 a gate insulating layer (Fig. 1a: 40), 
 a semiconductor layer (Fig. 1a: 30), 
 an interlayer insulating layer (Fig. 1a: 50), 
 a gate metal layer (Fig. 1A: 51), 
 a second metal layer (Fig. 1A: 61 and 62), 
 a planarization layer (Fig. 1a: 70), 
 a pixel electrode layer (Fig. 1a: 80), 
 an organic layer (Fig. 1a: 90), and 
 a common electrode layer disposed sequentially (Fig. 1a: 100), 
 wherein the second metal layer comprises a plurality of touch lines and a plurality of data lines forming a plurality of sub-pixels in a vertical projection area of the semiconductor layer (shown in Fig. 2), the sub-pixels are arranged in an array on the substrate (Fig. 2), and
a projection of one of the touch lines on the substrate overlaps a projection of the gate metal layer on the substrate in a cross section of the touch display panel taken in a direction perpendicular to an extending direction of the data lines (there appears to be some disagreement as to what exactly 
Applicant's admitted prior art does not disclose:
(A) "the touch lines are disposed in the sub-pixels,” or possibly
(B) “a projection of one of the touch lines on the substrate overlaps a projection of the gate metal layer on the substrate in a cross section of the touch display panel taken in a direction perpendicular to an extending direction of the data lines” (the Examiner does consider this to be disclosed by AAPI but to resolve applicant’s concerns this will be addressed below as if it is not).
Regarding (A):
Aoyama discloses:
The touch lines are disposed in the sub-pixels (as seen in, e.g., Fig. 2, the touch lines 12 are disposed in the sub-pixels).
It would have been obvious to one of ordinary skill in the art at the time the time the application was filed to include in applicant's admitted prior art the element taught by Aoyama.
The rationale is as follows:
Applicant's admitted prior art and Aoyama are directed to the same field of art. Aoyama (see, e.g., 4) is quite similar except an LCD instead of an OLED, but this is a common variation in the art. Aoyama discloses this structure improves detection accuracy and simplifies manufacturing (paragraphs 5-6). One of ordinary skill in the art could have included this with predictable results.
Regarding (B):

Tsai discloses:
a projection of one of the touch lines on the substrate overlaps a projection of the gate metal layer on the substrate in a cross section of the touch display panel taken in a direction perpendicular to an extending direction of the data lines (paragraph 32).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in AAPI in view of Aoyama the elements taught by Tsai.
The rationale is as follows:
AAPI, Aoyama, and Tsai are directed to the same field of art.
This is probably already present in Aoyama but Aoyama admittedly does not explicitly show it. Tsai discloses this prevents the aperture ratio of the pixel from being decreased. One of ordinary skill in the art could have included it with predictable results.
Regarding claim 5:
AAPI in view of Aoyama, and further in view of Tsai discloses:
wherein the common electrode layer is connected to the data lines, and the pixel electrode layer is connected to the touch lines (as per applicant's Fig. 1a).
Regarding claim 6:
AAPI in view of Aoyama, and further in view of Tsai discloses:
wherein the data lines are distributed among the array of the sub-pixels, and each of the sub-pixels is connected to a corresponding one of the data lines, and the data lines are configured to provide a plurality of data signals to the sub-pixels (applicant's Fig. 1b).
Regarding claim 7:
AAPI in view of Aoyama, and further in view of Tsai discloses:

Regarding claim 8:
AAPI in view of Aoyama, and further in view of Tsai discloses:
wherein the touch lines are insulated from the data lines (as seen in applicant's Fig. 1a).
Regarding claims 10 and 14-17:
AAPI in view of Aoyama, and further in view of Tsai, discloses an electronic device (applicant paragraph 3). All other elements of these claims have already been identified with respect to earlier rejections. No further elaboration is necessary.
 
Claims 2-4, 9, 11-13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPI in view of Aoyama, and further in view of Tsai, and further in view of Kimura et al. (US 2017/0115786)
Regarding claim 2:
AAPI, etc., discloses a touch display panel as discussed above.
AAPI, etc., does not disclose:
“wherein each of the subpixel has a width ranging from 13 um to 26 um.”
Kimura discloses:
subpixels have a width of 10 – 20 um (paragraph 12).
Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to include in AAPI in view of Aoyama wherein each of the subpixel has a width ranging from 13 um to 26 um.
The rationale is as follows:
AAPI, Aoyama, Tsai, and Kimura are directed to the same field of art.

Regarding claim 3:
AAPI, etc.,discloses:
wherein a first distance between each of the touch lines and one of the data lines adjacent to a left side thereof ranges from 0.25 um to 26 um (this follows from the size taught by Kimura and the position of the touch and data lines in Aoyama).
Regarding claim 4:
AAPI, etc.,discloses:
wherein a second distance between each of the touch lines and one of the data lines adjacent to a right side thereof ranges from 0.25 um to 26 um (this follows from the size taught by Kimura and the position of the touch and data lines in Aoyama).
Regarding claim 9:
AAPI in view of Aoyama, and further in view of Tsai discloses a touch display panel as discussed above.
AAPI in view of Aoyama, and further in view of Tsai, does not disclose:
“wherein the scan lines are made of a metal material comprising molybdenum.”
Kimura discloses:
 wherein the scan lines are made of a metal material comprising molybdenum (paragraph 63, where the scan line is made up of this material as discussed later, e.g., paragraph 108).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in AAPI in view of Aoyama, and further in view of Tsai, the materials taught by Kimura.
The rationale is as follows:
AAPI, Aoyama, Tsai, and Kimura are directed to the same field of art.
Kimura discloses that molybdenum is a material commonly used in this exact situation. One of ordinary skill in the art could have included it with predictable results.
Regarding claims 11-13 and 18:
All elements positively recited have already been discussed with respect to earlier rejections. No further elaboration is necessary.

Response to Arguments
Applicant's arguments filed 30 March 2021 have been fully considered but they are not persuasive.
In part these arguments are moot because of the new ground of rejection. However, the Examiner doesn’t agree with them at all and only made a new ground of rejection to make it completely clear that this is known in the art. Therefore they will be discussed in relation to the old ground of rejection first.
Applicant begins (really page 6) by arguing that in their invention a projection of the touch lines overlays a projection of the gate metal layer in a cross section taken perpendicular to an extending direction of the data lines. This is shown in applicant’s Fig. 2 and Fig. 3. There’s no disagreement here.
Applicant next (page 8) argues that this is not disclosed in applicant’s admitted prior art. They show Fig. 1a, which shows that the touch line is not above the gate electrode 51. They then argue (page 9) that it’s not shown by Aoyama either. Although this argument is not completely clear to the examiner, it may be that what applicant is arguing is that the gate of the TFT is not below the touch line.
So the first question is: what is applicant claiming? Applicant’s claim recites that a projection of the “gate metal layer” overlaps a projection of the touch lines. So what is the “gate metal layer?”
Here applicant appears to be assuming it is the gate of the driving TFT for the pixel. But this is not consistent with the terminology as used in the art or even in applicant’s own specification. Applicant (paragraph 32) states “A gate metal layer 51, that is, scan lines, is disposed on the gate insulating layer 40 for controlling on and off switches of thin film transistors (TFTs).”
In applicant’s Fig. 1b the scan lines are the lines running left to right horizontally across the display. As can be seen they intersect the touch lines 62. So the gate metal layer – “that is, scan lines” – intersect the touch lines.
So applicant’s admitted prior art meets this part of the claim language. The scan lines intersect the touch lines. This is plainly shown in, e.g., Fig. 1b. The scan lines are part of the “gate metal layer.” Therefore the claim language is met. All of this appears to be consistent with the way the language is used in the prior of record as a whole.
What applicant is arguing appears to be something different. Applicant never explicitly says so but does not appear to consider the scan lines part of the gate metal layer even though their own disclosure states that.
Instead applicant appears to only be considering the gate electrode of the driving TFT itself. Applicant argues (e.g., page 10) that if the touch line were moved to the location suggested by Aoyama it would not overlap with the gate metal layer. The reason is, applicant argues, in their Fig. 1a they are showing only one data line. The other similar-looking element in the figure is actually the other of the source or drain of the TFT, with the gate between them – not a drain line. Applicant is arguing that the next data line is not in the figure at all and so if the touch line were moved between the two data lines it still wouldn’t be above the gate electrode 51 in the figure. 
But applicant’s own specification (paragraph 36) that “Each of the touch lines 62 is disposed between two adjacent data lines 61. Each of the touch lines 62 is disposed in the middle of the sub-pixels 63. A width L2 of the sub-pixels is 25 μm. A distance between the touch line and data line adjacent to the left side thereof has a first distance L3 of 13 μm; and a distance between the touch line and the data line adjacent to the right side thereof has a second distance L4.”
This is exactly what Aoyoma discloses. It can be plainly seen in Aoyama’s Fig. 2 that the touch line is exactly between two adjacent data lines (or see, e.g., Fig. 4). Aoyama places the touch line in exactly the same position as it is in applicant’s disclosed invention.  
So if the touch line is moved to the position suggested by Aoyama, and that ends up being the exact same position disclosed by applicant, wouldn’t the relative positions of the gate and the touch line be the same as in applicant’s invention? Why would it be any different?
Nonetheless to make the art completely clear and to show that this kind of overlap is known in the art, Tsai has now been relied upon. Tsai clearly shows this overlap. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R LAMB/Primary Examiner, Art Unit 2694